Case 18-12773-BLS   Doc 8-5   Filed 12/13/18   Page 1 of 3




EXHIBIT 2
                        Case 18-12773-BLS      Doc 8-5     Filed 12/13/18      Page 2 of 3
FILED: NEW YORK COUNTY CLERK 03/12/2018 07:21 PM                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 20                                                                  RECEIVED NYSCEF: 03/13/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          GATE WORLDWIDE HOLDINGS LLC
                                                                       Index No.650026/2018
                                       Plaintiff,
                                                                   : PLAINTIFF'S NOTICE OF
                           -against-                                 MOTION FOR SUMMARY
                                                                   : JUDGMENT
          INTERTOUCH HOLDINGS LLC;
          ST HOLDINGS LLC;INTERTOUCH TOPCO LLC;
          AND NOMADIX,INC.

                                       Defendants.

                                                                   x

                  PLEASE TAKE NOTICE, that upon the annexed Affidavit of Edward L. Helvey,

          sworn to the 10th day of March, 2018, the exhibits annexed thereto; upon the affirmation of

          Joseph L. Clasen, signed on the 12th day of March, 2018; the accompanying Memorandum of

          Law in Support of the Motion for Summary Judgment, dated March 12, 2018; and all other

          papers and proceedings had herein, the Plaintiff, Gate Worldwide Holdings LLC ("Plaintiff),

          will move this Court, at the Motion Submission Part, located at 60 Centre Street, Room 130,

          New York, NY 10007, on the 2nd day of April, 2018 at 9:30 a.m., or soon thereafter as counsel

          can be heard, for an Order pursuant to CPLR 3212:(1)granting judgment, as a matter oflaw, on

          all counts of Plaintiff's Complaint, dated January 3, 2018,(2) dismissing, with prejudice, all

          Counterclaims submitted by Defendants/Counterclaim Plaintiffs, interTouch Holdings LLC

         ("interTouch"), ST Holdings LLC("Sr'),interTouch Topco LLC("Topco"), and Nomadix, Inc.

         ("Nomadix"and collectively with interTouch, ST,and Topco,"Defendants"), dated February 22,

          2018,(3)and for such other and further relief as to the Court may deem just and proper.




          17751536-v1



                                                     1 of 2
                     Case 18-12773-BLS         Doc 8-5     Filed 12/13/18      Page 3 of 3
FILED: NEW YORK COUNTY CLERK 03/12/2018 07:21 PM)                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 20                                                                  RECEIVED NYSCEF: 03/13/2018




            •   PLEASE TAKE FURTHER NOTICE, pursuant to CPLR 2214(b), answering papers,

         if any, must be served no later than seven(7)days before the return date ofthis motion.

         Dated: New York, New York
                March 12,2018

                                                     PLAINTIFF,
                                                     GATE WORLDWIDE HOLDINGS LLC

                                                     By     Is/ Joseph L. Clasen
                                                            Joseph L. Clasen
                                                            Ian T. Clarke-Fisher
                                                            Trevor L. Bradley
                                                            Robinson & Cole LLP
                                                            666 Third Avenue
                                                            New York,New York 10017
                                                            Phone: (212)451-2900
                                                            E-mail:jclasen@rc.com
                                                            E-mail; iclarke-fisher@rc.com
                                                            E-mail; tbradley@rc.com
                                                            Its Attorneys

         TO:

         Craig S. Kesch
         Flemming Zulack Williamson Zauderer LLP
         One Liberty Plaza
         New York, NY 10006

         Caroline Harris Crowne
         Tonkon Torp LLP
         1600 Pioneer Tower,888 SW Fifth Avenue
         Portland, OR 97204

         Counselfor Defendants




                                                     2 of 2
